    Case 13-42530         Doc 145       Filed 10/17/18 Entered 10/17/18 22:30:15                Ord Dsch Ch13
                                           After Plan Compl Pg 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Missouri
                                      Thomas F. Eagleton U.S. Courthouse
                                     111 South Tenth Street, Fourth Floor
                                             St. Louis, MO 63102


In re:                                                        Case No.: 13−42530 − A659
Jason D. Fauss                                                Chapter: 13

Debtor(s)

                                    ORDER DISCHARGING DEBTOR(S)
                                AFTER COMPLETION OF CHAPTER 13 PLAN


The court finds that the debtor(s) filed a petition under title 11, United States Code, on March 25, 2013; that the
debtor(s)' plan has been confirmed; and that the debtor(s) has/have fulfilled all requirements under the plan and the
applicable provisions of 11 U.S.C. Section 1328.

IT IS ORDERED THAT:

1. Pursuant to 11 U.S.C. Section 1328(a), the debtor(s) is/are discharged from all debts provided for by the plan or
   disallowed under 11 U.S.C. Section 502, except any debt:

  (a) provided for under 11 U.S.C. Section 1322(b)(5)and on which the last payment is due after the date on which
      the final payment under the plan was due;

  (b) in the nature of alimony to, maintenance for, or support of a spouse, former spouse, or child of the debtor in
      connection with a separation agreement, divorce decree or other order of a court of record, or property
      settlement agreement, as specified in 11 U.S.C. Section 523(a)(5);

  (c) for a student loan or educational benefit overpayment as specified in 11 U.S.C. Section 523(a)(8);

  (d) for a death or personal injury caused by the debtor's unlawful operation of a motor vehicle while intoxicated
      from using alcohol, a drug, or another substance, as specified in 11 U.S.C. Section 523(a)(9), in a case
      commenced on or after November 15, 1990;

  (e) for restitution included in a sentence on the debtor's conviction of a crime, in a case commenced on or after
      November 15, 1990; or

  (f) for a fine included in a sentence on the debtor's conviction of a crime, in a case commenced on or after
      October 22, 1994.

2. Pursuant to 11 U.S.C. Section 1328(d), a debtor is not discharged from any debt based on an allowed claim filed
   under 11 U.S.C. Section 1305(a)(2) if prior approval by the trustee of the debtor's incurring such debt was
   practicable and was not obtained.

3. Notwithstanding the provisions of title 11, United States Code, a debtor is not discharged from any debt made
   non−dischargeable by 18 U.S.C. Section 3613(f), by certain provisions of titles 10,37,38,42, and 50 of the United
   States Code, or by any other applicable provision of law.
    Case 13-42530         Doc 145       Filed 10/17/18 Entered 10/17/18 22:30:15                 Ord Dsch Ch13
                                           After Plan Compl Pg 2 of 2
4. The holder of any claim for unpaid pre−petition child support is entitled to have the Trustee provide such creditor
   with notice of the creditor's right to use the services of the state child support enforcement agency and supply such
   creditor with the address and telephone number of the state child support enforcement agency and an explanation
   of the creditor's rights to payment in the bankruptcy case. Any creditor may request such notice and information
   by writing the Trustee. Such creditor is further entitled to have the Trustee provide the creditor with (i) notice of
   the granting of the discharge, (ii) any last known address of the debtor, (iii) the debtor's most recent employer, and
   (iv) information concerning other claims on which the debtor may be liable following the discharge. Failure to
   request such information from the Trustee shall be a waiver of the right to receive such notice from the Trustee.

5. All creditors are prohibited from attempting to collect any debt that has been discharged in this case. This
   discharge does not stop creditors from collecting from anyone else who is also liable on the debt, such as an
   insurance company or a person who cosigned or guaranteed a loan.


                                                               BY THE COURT



                                                               U. S. Bankruptcy Judge


Dated: 10/17/18
St. Louis, Missouri
Rev. 12/17 3180W
